Citation Nr: 0126959	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  97-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.  He died on August [redacted], 1988.  The appellant is his 
widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board 
and was remanded to the RO in April 1999 for additional 
development of the record.  The requested development having 
been completed, the case has now been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in August 1988; the immediate cause of 
death was listed as multiple myeloma with an onset of 14 
months. 

2.  The veteran was not service-connected for any disability 
at the time of his death.  

3.  The veteran was not exposed to ionizing radiation during 
his active military service.

4.  Multiple myeloma was not manifested during the veteran's 
military service or for many years thereafter, nor was the 
veteran's multiple myeloma otherwise related to his military 
service. 



CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service neither caused the veteran's death nor contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes private treatment 
records and responses from the Defense Nuclear Agency and 
Defense Threat Reduction Agency.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the appellant's appeal.

Furthermore, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the appellant and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the appellant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, this issue need not be referred to the 
appellant and her representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the appellant.  See 
generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service personnel records reflect the veteran received the 
Asiatic-Pacific Campaign Medal and World War II Victory 
Medal.  

Private treatment records dated in 1982 reflect complaints of 
red bumps on the skin and impressions of leukocytoclastic 
vasculitis, acute dermatitis, and verruca vulgaris.  A chest 
x-ray showed left basilar infiltrate.  Private treatment 
records dated in 1988 reflect diagnoses of multiple myeloma.  

The veteran died in August 1988.  The death certificate notes 
the immediate cause of death as multiple myeloma with an 
onset of 14 months.  

An August 1992 statement from E. H., a private physician, 
indicates that he was the veteran's primary care physician 
from 1985 until his death in 1988.  The physician noted the 
veteran was diagnosed with multiple myeloma by a bone marrow 
biopsy and serum protein electrophoresis in May 1987.  He 
opined that it was his best medical judgment that this blood 
dyscrasia was present in an undiagnosed form prior to the 
actual diagnosis in 1987.  It was more likely present prior 
to 1985.  

An October 1992 statement from J. S., a clinical pathologist, 
reflects that based upon a review of the veteran's medical 
records dated from 1982 to his death in 1988, it was likely 
that several of the clinical manifestations which were 
otherwise not well explained during the period of April 1982 
and following, were possibly manifestations of 
lymphoproliferative disease that were not classifiable on the 
basis of the lymphocytosis evident in the peripheral blood 
and as lymphocytic infiltrates in skin, although it was 
difficult to be unequivocal in this estimation.  

In an October 1992 letter to the RO, the Defense Nuclear 
Agency (DNA) reported that a review of naval historical 
records revealed that on November 2, 1945, the veteran was 
received for duty on the USS FRANK KNOX from the LST-1051 
while both ships were anchored at Tokyo Bay, located over 400 
miles from Hiroshima and over 550 miles from Nagasaki.  The 
LST-1051 had arrived at Tokyo from Okinawa on September 28, 
1945.  She sailed back to Okinawa on October 5, 1945, 
returning to Tokyo on October 26, 1945.  The USS FRANK KNOX 
saw duty in the waters off central Honshu and southern 
Kyushu, Japan, but remained several hundred miles from both 
Hiroshima and Nagasaki.  The veteran remained aboard the USS 
FRANK KNOX until February 28, 1946, when he was transferred 
back to the continental United States for discharge from the 
naval service.  The DNA reported that the available evidence 
did not confirm that the veteran served with either the 
Hiroshima or Nagasaki occupation forces while assigned to 
LST-1051 and FRANK KNOX.  The DNA stated that it appeared the 
veteran came no closer than several hundred miles to 
Hiroshima and Nagasaki.  At such distance, there was no risk 
of exposure to radiation from the strategic atomic bombing of 
either city.  

In an April 1993 affidavit, the veteran's sister stated that 
the veteran was in excellent health while growing up and 
never suffered from chronic nosebleeds.  She stated that 
after returning from service in the Navy, the veteran often 
suffered from nosebleeds.  

In a June 1999 affidavit, T. K., a service comrade of the 
veteran, stated that in August 1945, he was aboard the USS 
FRANK KNOX when the ship's commander told them that they were 
going to pick up a pilot in the China Sea.  T. K. stated that 
they traveled at half speed, but never picked up a pilot.  He 
recalled that the ship returned to Tokyo nine or ten days 
later.  He also reported being required to paint the ship 
with a special paint and that a shipmate was badly burned 
aboard the ship after it returned from the China Sea.  

Histories of the USS FRANK KNOX received in June 2000 
indicate that she was present in Tokyo Bay during the 
surrender ceremonies in September 1945 and she served on 
occupation duty in the Far East until sailing for San Diego, 
her home port, in January 1946.  Histories of the LST-1051 
received in June 2000 indicate that she performed occupation 
duty in the Far East during World War II until early January 
1946.  

In a June 2000 letter to the Defense Threat Reduction Agency, 
the RO requested a dose estimate for the veteran and supplied 
copies of the October 1992 DNA response, the ships histories, 
the affidavit of T. K., and the veteran's notice of 
separation from Naval Service.  

In September 2000, the Defense Threat Reduction Agency noted 
that the veteran's Nuclear Test Personnel Review file had 
been reviewed and it was concluded that the October 1992 DNA 
information remained current.  It was noted that the 
veteran's service records indicated that he departed the 
United States aboard the USS OXFORD in August 1945.  The USS 
OXFORD arrived at Wakayama, Japan on October 26 and Nagoya on 
October 27.  The veteran reported aboard the USS LST 1051 on 
October 28, 1945.  Wakayama is approximately 175 miles from 
Hiroshima and 325 miles from Nagasaki.  Nagoya is 
approximately 290 miles from Hiroshima and 440 miles from 
Nagasaki.  Deck logs for the USS LST 1051 indicate that the 
ship beached at Yokohama on October 26 and remained in the 
Yokohama/Yokosuka area until November 21, when it departed 
from Saipan, Mariana Islands.  Yokohama and Yokosuka are 
approximately 400 miles from Hiroshima and 550 miles from 
Nagasaki.  

On November 2, 1945, the veteran was transferred from the USS 
LST 1051 to the USS FRANK KNOX while both ships were at 
Yokohama/Yokosuka.  Subsequent to the veteran's arrival, the 
USS FRANK KNOX remained in the Tokyo/Yokohama/Yokosuka areas 
and patrolled Tokyo Bay until January 3, 1946, when the ship 
departed for Saipan.  The USS FRANK KNOX did not return to 
Japan while the veteran was aboard.  In summary, it was noted 
that historical records did not document the veteran's 
participation in the occupation of Hiroshima or Nagasaki 
following World War II and available records placed him no 
closer than Wakayama, 175 miles from Hiroshima and 325 miles 
from Nagasaki.  

Analysis

At the outset, the Board notes that at the time of his death, 
the veteran was not service-connected for any disability.  
The veteran initially submitted a claim for service 
connection for multiple myeloma in May 1988.  The veteran 
died in August 1988, and a rating action denying his claim 
was issued in September 1988.  The appellant contends that 
the veteran was exposed to ionizing radiation during his 
active military service in World War II while stationed in 
the waters off of Japan.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312.

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service."  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondly, there is a presumption for certain enumerated 
diseases for those who meet the requirements of a radiation 
exposed veteran who engaged in radiation risk activity under 
38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty for 
training, participated in radiation-risk activity.  A 
"radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The diseases specific to radiation exposed veterans include 
multiple myeloma.  See 38 C.F.R. § 3.309(d)(2). 

Thirdly, other "radiogenic" diseases, including multiple 
myeloma, listed under 38 C.F.R. § 3.311(b)(2), found a 
designated number of years (5 years for multiple myeloma) 
after service in an ionizing radiation exposed veteran may 
also be service connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  

38 C.F.R. § 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is as a result of 
ionizing radiation in service.  Further, when it has been 
determined that:  (1) a veteran has been exposed to ionizing 
radiation as a result of the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946; (2) the 
veteran subsequently develops a specified radiogenic disease; 
and (3) the disease first becomes manifest during the 
applicable specified time period after exposure, the claim 
will be referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. 
§ 3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  See 
38 C.F.R. § 3.311(b), (c)(1).  The medical advisor must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as 
not" that the disease resulted from in-service radiation 
exposure or whether, under 38 C.F.R. § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted 
from in-service radiation exposure.  

A review of the record reflects that the veteran died as a 
result of multiple myeloma.  Multiple myeloma is one of the 
radiogenic diseases listed in 38 C.F.R. § 3.309 and § 3.311.  
However, that fact alone is not dispositive.  The record does 
not demonstrate that the veteran was a "radiation exposed 
veteran" engaged in any "radiation risk activity" as 
defined by applicable regulations.  In the present case, in 
response to requests for a radiation dose estimate, the DNA 
has concluded that the veteran was not at risk for exposure 
to ionizing radiation during active service.  DNA has in 
effect determined that the veteran was not exposed to any 
radiation.  This determination was based on service records 
demonstrating that the veteran was not a member of the 
occupation forces of Hiroshima or Nagasaki, Japan, during the 
period beginning on August 6, 1945 and ending on July 1, 
1946. 

The DNA reported in October 1992 that the veteran came no 
closer than several hundred miles to Hiroshima and Nagasaki 
and at such distances there was no risk of exposure to 
radiation from the strategic bombing of either city.  That 
finding was confirmed in a September 2000 letter from the 
Defense Threat Reduction Agency.  It was noted that 
historical records did not document the veteran's 
participation in the occupation of Hiroshima or Nagasaki 
following World War II and placed him no closer than 
Wakayama, 175 miles from Hiroshima and 325 miles from 
Nagasaki.  It is clear that military records establish his 
absence from the site at which exposure to radiation is 
claimed to have occurred.  See 38 C.F.R. § 3.311(a)(4). 

The Board recognizes that the veteran submitted a written 
statement prior to his death indicating that his ship was 
anchored close enough for him to observe the damage done to 
the cities of Nagasaki and Hiroshima.  He also reported going 
through the plane that dropped the atomic bomb on those 
cities.  However, as noted above, these recollections are 
inconsistent with the veteran's service records and the 
historical records of the ships on which the veteran served.  
The Board also recognizes T. K.'s June 1999 affidavit.  
However, T. K.'s statement addresses primarily his experience 
aboard the USS FRANK KNOX during the time period of August 
1945.  Service records demonstrate the veteran did not arrive 
in the area of Japan until October 26, 1946 and did not board 
the USS LST 1051 until October 28, 1945.  The veteran boarded 
the USS FRANK KNOX in November 1945.  Thus, because the 
statement of T. K. addresses the time period of August 1945, 
before the veteran arrived in the area of Japan, it does not 
support the appellant's contentions.  Moreover, the official 
military records are quite clear that the veteran did not see 
service in Hiroshima or Nagasaki in connection with his duty 
on any of the ships to which he was assigned.  

In sum, the clear preponderance of the evidence is against a 
finding that the veteran was exposed to radiation during his 
military service.  A favorable result under the provisions of 
38 C.F.R. §§ 3.309, 3.311 is therefore not warranted.  

The Board must also consider entitlement to service 
connection on a direct basis.  However, the record does not 
demonstrate, nor has the appellant alleged, that the 
veteran's multiple myeloma was present during service or for 
many years after service.  The October 1992 letter from a 
clinical pathologist indicates possible manifestations of 
lymphoproliferative disease during April 1982, more than 
thirty years after the veteran's discharge from service.  
Furthermore, neither the clinical pathologist nor the 
veteran's primary care physician have opined that the 
veteran's multiple myeloma was caused by or related to any 
incident of military service.  The medical evidence does not 
demonstrate any causal connection between the cause of the 
veteran's death and any incident of military service.  Thus, 
the Board is compelled to conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board further concludes that a remand for a medical 
opinion is not warranted as the evidence demonstrates that 
multiple myeloma was not manifest for more than 30 years 
after the veteran's discharge from service and does not 
indicate or suggest any causal connection between multiple 
myeloma and an incident of military service.  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

